Wagner, Judge,
delivered tbe opinion of the court.
This cause, by consent of parties, was tried by the court without the intervention of a jury. Upon the evidence introduced and submitted, the court found .the issues for the respondent. It does not appear by the record that any question of law was raised in the progress of the trial, nor were any instructions asked, or given or refused. And it is not alleged that the court committed any error in admitting or rejecting testimony. The whole argument of the appellants is that upon the evidence the court ought to have found the other way. Whether that is so or not we will hot undertake to determine. What weight should be attached to the evidence belonged exclusively to the court as the trier of the facts, and we will not review its finding and judgment.
This rule has been so often announced that it is unaccountable that parties persist in bringing such cases here.
Judgment affirmed.
The other judges concur.